 In the Matterof NATIONAL -FORGE ,AND ORDNANCECo.andUNITED'STEELWORKERS OF AMERICA .AFFILIATED WITH THE C. I.O.Case No. 6-R-826.-Decided May 13, 1944Mr. John E. Laughlin, Jr.,of Pittsburgh, Pa.,Mr. D. P. Morgan,ofWarren, Pa., andMr. Otto H. Loughman,of Youngsville, Pa., for theCompany:Mr. John W. Grajciar,of Sharon, Pa.,Mr. L. H. Jenkins,of Warren;Pa., andMr. John H. Graney,of Erie, Pa., for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United- Steelworkers of America,affiliated with the C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employee`s of National Forge and Ordnance Company, Irvine,Warren County, Pennsylvania, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before James A. Shaw, Trial Examiner. Said hear-ing was held at Warren, Pennsylvania, on April 18, 1944.The Coin-pany and the Union appeared and participated.All parties Wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues. , The TrialExaminer's rulings made at the hearing are free from prejudicia] errorand are hereby affirmed. ' All parties were afforded,an opportunity tofile 'briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF TIIE COMPANYThe Company, a Delaware corporation, is engaged at Irvine, WarrenCounty, Pennsylvania, in the manufacture, sale, and distribution of56 N. L. R.B., No: 98.512- NATIONAL FORGE AND ORDNANCE 'CO.513forgings and other steel products.During the past 12 months, ofthe raw materials used by the Company, valued in excess of $1,000,000,60 percent originated from sources outside the Commonwealth ofPennsylvania, while about 60 percent'of the Company's finished prod-ucts, totally valued in excess of $5,000,000, was shipped to points out-side the Commonwealth of Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusiye bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe'find, insubstantial agreement with a stipulation of the parties,that all production and maintenance employees of the Company, in-chiding hourly-rated timekeepers, but excluding watchmen, guards,office employees, salaried employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or, effectivelyrecommendsuch action, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret, ballot among the em-'The Field Examiner reported that the Union submitted 483 membership applicationcards and that there are approximately937 persons in the appropriate unit.587784-45-vol 56-34 514DECISIONS OF NATIONAL LABOR RELATIONS' BOARDployees in the appropriate unit who were employed-during the pay-roll period immediately preceding the date of the Direction of, Elec-tion herein, subject to the limitations and, additions set forth in theDirection.DIRECTION OF ELECTIONBy virtueof and pursuantto the power vested in the NationalLaborRelations Board,by Section9. (c) of the National Labor Re-lationsAct,and -pursuanttoArticleIII, Section 9, of NationalLaborRelations Board'Rules and Regulations-Series 3, it is herebyDIREEOTFDthat, as partof the investigation to ascertain representa-,Lives for the purposes of collective bargainingwith 'National Forgeand OrdnanceCompany,Irvine,Warren County,Pennsylvania', anelectionby secret ballot shall be conductedas early as possible, butnot laterthan thirty(30) days from the date of thisDirection, underthe directionand supervisionof theRegionalDirector for the SixthRegion, acting`in this matter'as'agent forthe NationalLabor Rela-tions,Board, andsubject to ArticleIII, Sections10 and 11,of saidRules and Regulations,among the employees in the unit found_appro-priate in SectionIV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployeeswho did not work , during' the said pay-rollperiod becausethey wereill or on vacation'or temporarilylaid off, and includingemployeesin the armed forces ofthe United States who present them-selves in personat the polls,but excludingany who have,since quitor been discharged for causeand have not been rehired orreinstatedprior to the date of the election, to 'determine whether or not theydesire to be representedby United Steelworkers of America,affiliatedwith the' Congress of IndustrialOrganizations,for the purposes of'collective bargaining.-i